Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0156719 (Mobarak).
With regard to claim 1, Mobarak discloses a computer device comprising: 
a network interface to connect to a computer network (Mobarak: Figures 1-2); 
memory (Mobarak: Figures 1-2); and 
a processor connected to the network interface and the memory, the processor to execute instructions stored in the memory, the instructions to establish a connection with an auxiliary computer device and start a proxy to forward network communications between the auxiliary computer device and the computer network, the instructions further to start the proxy in response to the computer device receiving a captive portal from the computer network (Mobarak: Figure 2.  The link to the captive portal is opened, where a proxy mode of operation is entered to allow the mobile device to assist the 

With regard to claim 2, Mobarak discloses wherein the instructions are further to stop the proxy in response to an indication that an internet is available via a connection of the network interface to the computer network (Mobarak: Figure 2, 274-280.  Based on the acceptance, the proxy link and operation are stopped.).

With regard to claim 5, Mobarak discloses a direct connection interface separate from the network interface, the instructions to establish the connection with the auxiliary computer device via the direct connection interface (Mobarak: Figure 2.  A peer-to-peer link is used.).

With regard to claim 6, Mobarak discloses wherein the instructions are further to determine that a network stack of the computer device is operational as a condition to start the proxy (Mobarak: Figure 2.  A network connection has to be established for the process to proceed, meaning that any network stack associated with the interface would need to be operational.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobarak in view of US 2005/0235007 (Abali).
With regard to claim 3, Mobarak fails to disclose, but Abali teaches wherein the instructions are further to determine whether an operating system executable by the processor fails to boot and to start the proxy in response to receiving the captive portal when the operating system fails to boot (Abali: Paragraph [0013] and Abstract.  Abali provides an automated operating system repair, where a diagnostic OS is utilized to connect, via a network, with a diagnosis server for repairs, where the system of Abali does not appear to provide user input for any of the network connections, which, when applied to the teachings of Mobarak, the failed OS would be an input limited device, as provided in Mobarak.)  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the proxy functionality of Mobarak to provide a network connection through a captive portal with the failed operation system of Abali to enable the now input limited device of Abali to act in the same exact manner of the input limited device of Mobarak, thus providing an improved user experience to enable the failed devices to operate.

With regard to claim 4, the instant claim is substantially within the scope of claim 3, and is rejected for similar reasons (when the OS has an error as in Abali, the browser would not be able to launch.).

With regard to claim 7, the instant claim is substantially similar to claim 3 (where the forwarding is considered to be equivalent to the redirecting), and is thus rejected for similar reasons.

With regard to claim 8, Mobarak teaches wherein the incoming communications and the outgoing communications comprise hypertext transfer protocol communications (Mobarak: Paragraph [0028]).

With regard to claim 9, Mobarak teaches wherein the user agent comprises proxy information to direct the outgoing communications to the redirection instructions (Mobarak: Figure 2.  The pages are 

With regard to claim 10, the instant claim is similar to claim 3, and is rejected for similar reasons (where the process of Mobarak utilizes a web browser functionality for the captive portal (Mobarak: Figure 2).

With regard to claim 11, the instant claim includes subject matter that is similar to claim 2, and is rejected for similar reasons.

With regard to claim 12, Mobarak teaches wherein the instructions include redirection instructions executable by a processor of the computer device and auxiliary redirection instructions executable by a processor of the auxiliary computer device (Mobarak: Figure 2.  The corresponding functions to forward/redirect information between the two devices are performed by the corresponding devices.).

With regard to claim 13, Mobarak teaches wherein the instructions further include proxy information to be provided to the web browser of the auxiliary computer device (Mobarak: Figure 2 and paragraph [0040].  Information associated with the proxy, including the login page, are transmitted and provided to the web browser.).

With regard to claim 14, Mobarak teaches wherein the instructions are to establish the direct connection between the pre-boot computer device and the auxiliary computer device as independent from the connection of the pre-boot computer device to the local network (Mobarak: Figure 1.  The peer-to-peer (proxy) link appears to be independent from the network connections.).

With regard to claim 15, Mobarak teaches wherein the instructions are to establish the direct connection between the pre-boot computer device and the auxiliary computer device as independent from connectivity of the auxiliary computer to the internet (Mobarak: Figure 1.  The peer-to-peer (proxy) link appears to be independent from the network connections.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444